Judgments, Supreme Court, New York County (Daniel P. FitzGerald, J.), rendered November 18, 2004, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, tampering with a witness in the fourth degree and bail jumping in the second degree, and sentencing him, as a second violent felony offender, to concurrent terms of seven years for the weapon possession conviction and one year for the witness tampering conviction, to be served consecutively to a term of 2 to 4 years for the bail jumping conviction, unanimously affirmed.
*352The verdict was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the jury’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94 [1903]).
The court’s Sandoval ruling balanced the appropriate factors and was a proper exercise of discretion (see People v Hayes, 97 NY2d 203 [2002]; People v Walker, 83 NY2d 455, 458-459 [1994]; People v Pavao, 59 NY2d 282, 292 [1983]). The court permitted inquiry as to convictions that were probative of defendant’s credibility and were not unduly prejudicial.
We perceive no basis to reduce the sentence. Concur—Buckley, P.J, Marlow, Sullivan, Gonzalez and Sweeny, JJ.